Citation Nr: 1728933	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-29 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel

INTRODUCTION

The Veteran had active duty service from January 1969 to April 1972.  He also had other periods of service in the National Guard.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2010 rating decision of the Fort Harrison, Montana Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

In June 2014, the Board remanded the instant matter as well as a claim for service connection for a bilateral eye condition.  

In January 2015, the Agency of Original Jurisdiction (AOJ) granted the Veteran's claim for service connection for an occipital lobe infraction with visual field defect (claimed as a bilateral eye condition) and assigned an initial rating.  As this decision represents a full grant of the benefits sought with respect to the claim for a bilateral eye condition, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his residuals of a stroke is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a stroke have been met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.303 (2016). 
REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for residuals of a stroke herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).   INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Service treatment records are negative for complaints, treatments or diagnoses related to residuals of a stroke.  An April 1972 service discharge examination report found no relevant abnormalities.  A March 1990 periodic examination and cardiovascular screening found the Veteran's cholesterol to be 226, his HDL to be 46 and his triglycerides to be 283.

A Report of Separation and Record of Service (NGB Form 22) indicates that the Veteran was a member of the Army National Guard from November 1986 to November 1992 and that he was a member of the Inactive National Guard (ING) from December 1991 to November 1992.  Although the AOJ requested that the Veteran's Army National Guard unit verify all periods of his service, such information was not available.  A February 2013 RO Memorandum detailed the steps the AOJ undertook to obtain such records and made a formal finding of unavailability for these records.  The Board notes that the Veteran's March 1990 period of service is not included in the documented ING period.  As further records documenting the specific nature of the Veteran's service in March 1990 are not available, the Board finds that the March 1990 examination occurred during a period of ACDUTRA.

Post-service treatment records reveal that the Veteran suffered a right occipital stroke in June 2002.

A December 2011 VA examiner opined that risk factors for a stroke included hypercholesterolemia and that the Veteran was diagnosed as having hypercholesterolemia prior to his discharge from service.  The examiner further opined that hypercholesterolemia was more likely the cause of the Veteran's stroke than his diabetes.  Although this opinion contains only a brief rationale, the Board notes that it is prohibited from developing additional evidence for the purpose of obtaining evidence against a claimant's case.  See Mariano v. Principi, 17 Vet. App. 305 (2003).  Moreover, there are is no contrary opinion of record addressing the relationship between the residuals of a stroke and his documented in-service findings of high cholesterol.  The Board notes that prior development was to determine whether there was a relationship between the Veteran's service-connected diabetes mellitus, type II and residuals of a stroke.  There was no requested development or adjudication regarding the relationship between hypercholesterolemia in service and residuals of a stroke.  

Given the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that his residuals of a stroke are attributable to his service.  Consequently, service connection for residuals of a stroke is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 




ORDER

Entitlement to service connection for residuals of a stroke is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


